Response to Arguments
Applicant has argued that Dickey does not describe liquid repellency and is inoperable with regards to liquid repellency because Dickey discloses TEFLON.  However, the rejection is based on Dickey in view of Jariwala and Jariwala discloses a fluorochemical coating which is identical to the flurochemical which is recited in instant claim 4 and the limitation “liquid repellent surface repels water-based paint having a water-soluble volatile organic solvent of at least 10 g/liter” is necessarily present in modified Dickey.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant has argued, “Applicant reiterates that the only material Dickey describes in TEFLON. The Applicant has shown that PTFE (commonly known as TEFLON) sheet does not repel water-based paint having a water-soluble volatile organic solvent of at least 10 g/liter. Thus, Dickey does not teach a liquid repellent surface that repels water-based paint having a water-soluble volatile organic solvent of at least 10 g/liter. Since Dickey is an operable reference with respect to repelling water-based paint having a water-soluble volatile organic solvent of at least 10 g/liter, one of ordinary skill in the art would not combine Dickey with any secondary reference with any reasonable expectation of success.”
In response to applicant's argument that Dickey is an operable reference with respect to repelling water-based paint having a water-soluble volatile organic solvent of at least 10 g/liter, one of ordinary skill in the art would not combine Dickey with any secondary reference with any reasonable expectation of success, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The motivation to combine the references is found in Jariwala (paragraph [0002]) which is to provide oil and water repellency and is not necessarily to provide repellency of water-based paints.  However, modified Dickey provides repellency of water-based paints since modified Dickey is identical in structure and composition to the instantly claimed component.

/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782